F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 29 1997
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 JASON AARON SIMMONS,

          Plaintiff-Appellant,
                                                       No. 96-1267
 v.
                                                   (D.C. No. 95-B-2392)
                                                         (D. Colo.)
 J. CHACON; P. ASTON; CITY OF
 DENVER,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
        Mr. Jason Aaron Simmons, a prisoner, initiated this civil rights action pro

se under 42 U.S.C. § 1983, against the City and County of Denver (the City) and

Mr. J. Chacon and Mr. P. Ashton, two individual police officers employed by the

City.



        On April 9, 1996, the magistrate judge recommended the City's motion to

dismiss for failure to state a claim be granted. The magistrate judge recognized a

municipality may not be held liable under § 1983 unless there is a showing of a

practice or procedure that systematically denies constitutional rights. After

reviewing Mr. Simmons’ complaint, the magistrate found "[n]o such allegations

exist in this case, no matter how broadly the complaint is construed."



        On April 24, 1996, the district court granted the City's motion to dismiss

based on the magistrate judge's reasoning and recommendation. On June 5, 1996,

Mr. Simmons filed a notice of appeal purporting to appeal the district court's

Order of April 24, 1996.



        On February 7, 1997, the district court granted the remaining individual

defendants' (Mr. Chacon and Mr. Ashton) motion for summary judgment.

Pursuant to the district court's order, final judgment was entered dismissing Mr.


                                          -2-
Simmons' action with prejudice.



      As a preliminary matter, we must determine if we have jurisdiction to

consider this appeal. Appellees, the City and the individual defendants, contend

we lack jurisdiction to consider this appeal in its entirety because Mr. Simmons'

notice of appeal was untimely. In the alternative, Appellees assert that even if

jurisdiction is proper regarding the April 24, 1996 dismissal of the City, we lack

jurisdiction to consider the district court's February 7, 1997 Order granting

summary judgment in favor of the individual defendants.



      In this action, the district court entered two separate orders on two separate

occasions against two separate defendants. On April 24, 1996, the district court

dismissed the claims against the City. Mr. Simmons duly filed a notice of appeal.

However, because the claims against the individual defendants, Mr. Chacon and

Mr. Ashton, still remained unadjudicated in the district court, the district court's

April 24, 1996, Order was not yet final and appealable. Hence, Mr. Simmons'

notice of appeal was premature. 1 See Nolan v. United States Dep't of Justice, 973



      1
         Appellees' argument that Mr. Simmons' notice of appeal was untimely
because it was filed forty-two days after the April 24, 1996 Order is wholly
without merit. A premature filing, which by definition is filed too early, cannot
logically be late.

                                          -3-
F.2d 843, 845-46 (10th Cir. 1992) (notice of appeal premature when filed before

all claims against all defendants had been adjudicated). A notice of appeal, which

is premature at filing because all claims have not been adjudicated, ripens upon

disposition of the remaining claims. Id. at 846; Lewis v. B.F. Goodrich Co., 850

F.2d 641, 645 (10th Cir. 1988). However, the filing of a final order merely serves

to perfect a premature appeal and does not automatically effectuate the appeal of

every judgment or order rendered in the case. Nolan, 973 F.3d at 846. Thus, the

filing of the district court's final order on February 7, 1997 perfected Mr.

Simmons' premature appeal of the April 24, 1996 Order, but it did not effectuate

an appeal of the February 7, 1997 Order. See id. As such, we lack jurisdiction to

consider Mr. Simmons' challenges to the district court's order granting summary

judgment in favor of the individual defendants, but retain jurisdiction to consider

the merits of Mr. Simmons' challenges to the district court's dismissal of the City.



      On appeal, we review the grant of a motion to dismiss for failure to state a

claim de novo. Kidd v. Taos Ski Valley, Inc., 88 F.3d 848, 854 (10th Cir. 1996).

In so doing, we accept all well-pleaded allegations as true and uphold a dismissal

only if it appears that the plaintiff can prove no set of facts in support of his claim

that would entitle him to relief. Maez v. Mountain States Tel. & Tel., Inc., 54

F.3d 1488, 1496 (10th Cir. 1995).


                                           -4-
      After consideration of Mr. Simmons' arguments and review of the record,

we agree with the district court that Mr. Simmons failed to allege sufficient facts

to state a § 1983 claim against the City. In his complaint and on appeal, Mr.

Simmons merely recites the events of his arrest from his perspective. He does not

allege or mention a policy or custom of the City, which caused his injuries.

Without such allegations, even in the barest form, Mr. Simmons fails to state a

claim against the City upon which relief may be granted. See City of Canton v.

Harris, 489 U.S. 378, 389 (1989) (municipality may only be held liable under

§ 1983 where its policies are the "moving force" behind the injury). As such, we

conclude Mr. Simmons' appeal is frivolous within the meaning of 28 U.S.C.

§ 1915(e)(2)(B)(i) and we dismiss this appeal. Because this appeal is dismissed

as frivolous pursuant to § 1915(e)(2)(B)(i), this appeal counts as a "prior

occasion" under 28 U.S.C. § 1915(g).



      In addition, Mr. Simmons' motion to proceed without prepayment of costs

and motion to recall the mandate are DENIED.



                                       Entered for the Court

                                       WADE BRORBY
                                       United States Circuit Judge



                                         -5-